DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 02/07/2022.

By the amendment of 02/07/2022, claims 1, 5-7, 11-13 and 17-18 have been amended. Claims 3, 9 and 15 have been canceled.  Claims 1-2, 4-8, 10-14 and 16-18 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks page 13) that the replacement drawings of 02/07/2022 have been filed to overcome the drawings objection of the Non-Final Rejection of 10/06/2021.  The Examiner notes that the replacement drawings still appear to have issues of legibility (blurry and/or hard to read diagrams) as detailed in the updating drawings objection below.
Applicant argues (Remarks pages 13-14) that the amended claims overcome the 35 USC 102 rejections by Lepore of the Non-Final Rejection of 10/06/2021.  The Examiner notes that at least the new limitation of disabling at least one function based on the security classification attribute is not explicitly taught by Lepore and on further consideration the new grounds for rejection of Lepore in view of Peel, Jr. is presented below.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant’s amendment to the Specification of 02/07/2022 has been reviewed and is entered.

Drawings
The drawings are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A, 5B, 5D, 9, 12A, 12B, 12C, 15A, 15B, 18B, 18C, 18D, 21A, 30, 32, 36C, 36D, 36E, 38, 40A, 40B, 43A, 43B, 43C, 47A, 47B, 49A, 49B, 51A, 51B, 51D, 55, 57E, 57F, 57G, 57H, 57I, 61A, 61B, 61C, 63B, 65A, 65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepore (US 2010/0077320 previously presented) in view of Peel, Jr. et al. (US 6,961,897, from Applicant’s IDS of 03/10/2021, hereafter “Peel, Jr.”).

Regarding claim 1, Lepore discloses a method for implementing a virtual caution panel for displaying textual information for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (Lepore ¶36: IETM support in a framed based display, Lepore ¶52-53: user views their documents in web browser, Lepore ¶44-48: annotation, notes and bookmarks are presented in pop-up windows/panels), the method comprising: 
providing a plurality of user selectable elements for a user signed into the IETM (Lepore ¶41: table of contents includes selectable hyperlink elements in the navigation frame, Lepore ¶45-47: bookmark hyperlink, annotation hyperlink elements selectable by user), wherein (a) each of the plurality of user selectable elements corresponds to one of a plurality of topics (Lepore ¶45-47: each bookmark and annotation is indexed to the topics) and (c) each of the plurality of user selectable elements is displayed via a virtual caution panel (Lepore ¶45-47: bookmark and annotation hyperlinks are displayed in a respective navigation frame);
receiving input of a selection of one of the user selectable elements corresponding to a topic of the plurality of topics to view the textual information for the topic made by a user signed into the IETM (Lepore ¶41, ¶45-46: selecting bookmark hyper link to retrieve bookmark/annotation and corresponding content text), wherein the selection of the topic is performed by the user via the IETM viewer executing on a user computing entity (Lepore ¶36, ¶52-53: user’s web browser receives the input); and 
responsive to receiving the input of the selection (Lepore ¶41, ¶45-46: selection of hyperlink from navigation frame): 
identifying a plurality of tags within the textual information, wherein each tag of the plurality of tags is associated with a specific element type for the textual information (Lepore ¶22: mapping attributes for user interaction by type, including bookmarks or annotations, Lepore ¶23: providing hyperlinks for SGML tags of the information to display/provide glossary and definition links, Lepore ¶45-46: SGML tags identified and associated with element types); 
generating a window to display the textual information for the topic (Lepore ¶46: pop-up window to display all annotations generated by user and also content of the annotation and full content/context against which the note is generated) by, for each tag of the plurality of tags identified within the textual information: 
	identifying one or more interactive features provided with respect to a portion of the textual information associated with the tag (Lepore ¶46: annotation tags generated during the user defined session are displayed and the note text is selectable);
enabling a first interactive feature of the one or more interactive features for user interaction for the textual information (Lepore ¶46: user first selects text that the note is anchored to);
disable a second interactive feature of the one or more interactive features for user interaction for textual information until the first interactive feature has been interacted with by the user (Lepore ¶46: after note selection full content against which the note is displayed is generated/displayed in the pop-up window, Lepore ¶48-49, Lepore ¶61: each interactive note can be further activated to generated query interface); and
providing the window for display via the IETM viewer (Lepore ¶46).  
While Lepore discloses using cascading style sheets and/or known methods for formatting HTML document portions according to a caution level (Lepore ¶48-49), Lepore fails to explicitly disclose wherein (b) each of the plurality of user selectable elements is configurable for display using different colors to respectively indicate different caution levels.
Peel, Jr. discloses a method for navigating an HTML IETM, an analogous art.  Particularly, Peel, Jr. discloses that the U.S. Government standards for IETM development includes color coding various warnings, cautions and notes to indicate respective caution levels (Peel, Jr. col 10 lines 1-26: IETM data type links include procedure step warnings, cautions and notes that are respectively color-coded).  Accordingly, it would have been obvious to one having ordinary skill in the art and having the teachings of Lepore and Peel, Jr. before them before the effective filing of the claimed invention to combine the known teachings of color-coding warnings, cautions and notes in an IETM viewer, as taught by Peel, Jr., with the known teaching of formatting hyperlinked HTML elements of the IETM according to a caution level, as taught by Lepore, to predictably result in indicating different caution levels using different colors for each of the plurality of selectable elements of Lepore and Peel, Jr.  One would have been motivated to make this combination to improve know methods in known ways, such as following government standards for IETM viewers, as suggested by Peel, Jr. (Peel, Jr. col 10 lines 15-27).

Regarding claim 2, Lepore and Peel, Jr. disclose the method of claim 1, and Lepore further discloses wherein the one or more interactive features comprise at least one of visibility of the portion of the textual information, scrolling capability through the portion of the textual information, and hyperlinks found within the portion of the textual information (¶45-46: hyperlinks).  

Regarding claim 4, Lepore and Peel, Jr. disclose the method of claim 1, and Lepore further discloses wherein the specific element type comprises at least one of a warning, a caution, and a note (¶46: annotation).  

Regarding claim 5, Lepore and Peel, Jr. disclose the method of claim 1, and Lepore further discloses: 
responsive to the user interacting with the first interactive feature, enabling the second interactive feature of the one or more interactive features for user interaction for the textual information (Lepore ¶46: after note selection full content against which the note is displayed is generated/displayed in the pop-up window, Lepore ¶48-49, Lepore ¶60-61: each interactive note can be further activated to generated query interface).

Regarding claim 6, Lepore and Peel, Jr. disclose the method of claim 1, and Lepore further discloses wherein the textual information is configured in a sequential manner and first interactive feature is positioned above the second interactive feature in the window (Fig. 4 26, 28, ¶45-46: sequential textual information with mechanism positioning, ¶60-61: interactive query positioned logically above the textual selection).

Regarding claims 7, 8 and 10-12, claims 7-8 and 10-12 recite limitations similar to claims 1, 2 and 4-6, respectively, and are similarly rejected.

Regarding claims 13, 14 and 16-18, claims 13, 14 and 16-18 recite limitations similar to claims 1, 2 and 4-6, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maddox, Jr. (US 2004/0260594) – pertains to IETM inspection and maintenance, including tags and warnings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179